Citation Nr: 0006419	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  94-24 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.

2.  Entitlement to a compensable evaluation for the residuals 
of fracture of the coccyx.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and J. D.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

During the course of a Supplemental Statement of the Case 
dated in February 1998, the Regional Office (RO) granted a 
permanent and total disability rating for pension purposes, 
effective from June 3, 1994.  Accordingly, that issue, which 
was formerly on appeal, is no longer before the Board of 
Veterans' Appeals (Board).  


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic stress 
disorder is currently productive of considerable social and 
industrial impairment, with reduced reliability and 
productivity due to such symptoms as:  a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands, impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

2.  The veteran's service-connected fracture of the coccyx 
is, at present, essentially asymptomatic.  

3.  The veteran's service-connected disabilities are, at 
present, insufficient to preclude his participation in all 
forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  A 50 percent evaluation for service-connected post-
traumatic stress disorder is warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. § Part 4, Code 9411 
(1998).

2.  A compensable evaluation for the service-connected 
residuals of a fracture of the coccyx is not warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§ Part 4, Code 5299-5292 (1998).

3.  The veteran's service-connected disabilities do not 
render him individually unemployable.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a decision of July 1979, the Board denied entitlement to 
service connection for degenerative disc disease of the 5th 
lumbar vertebra and 1st sacral segment.  In reaching that 
determination, the Board found that no clinical medical 
evidence had been submitted in support of the veteran's 
reopened claim which showed that the veteran exhibited 
degenerative disc disease of the 5th lumbar vertebra and 1st 
sacral segment in service, or for some time thereafter.  The 
Board additionally found that the medical evidence of record 
did not show any etiological relationship between the 
veteran's service-connected residuals of a fracture of the 
coccyx and degenerative disc disease.  

In a subsequent decision of March 1987, the Board once again 
denied entitlement to service connection for degenerative 
disc disease at the level of the 5th lumbar vertebra and 1st 
sacral segment, finding no relationship between the veteran's 
degenerative disc disease and any incident or incidents of 
his period of active military service.  

In a statement of May 1993, the veteran's private 
psychologist wrote that the veteran made persistent efforts 
to avoid thoughts or feelings associated with his inservice 
trauma, and attempted to avoid activities or situations which 
aroused recollections of that trauma.  It was additionally 
noted that the veteran exhibited markedly diminished interest 
in significant activities, as well as irritability and 
outbursts of anger.

On Department of Veterans Affairs (VA) orthopedic examination 
in August 1993, the veteran gave a history of having been 
"accidentally crushed" between a howitzer and a 5-ton truck 
in 1967.  Reportedly, the ball on the hitch of the howitzer 
struck the veteran in the coccyx area, causing pain there.  
Additionally noted was that, at the time of said incident, 
the veteran's back had become "quite twisted."  

Physical examination revealed minimal tenderness to palpation 
of the veteran's coccyx.  Radiographic studies showed 
evidence of a disruption of the sacrococcygeal ligament in 
the posterior part of the coccyx.  The pertinent diagnosis 
was disruption of the sacrococcygeal ligament with 
coccygodynia, which, in the opinion of the examiner, would 
respond to simply avoiding stress to the coccyx.  Further 
noted was that, while the veteran's condition occasionally 
required excision, his low back disability was actually 
"quite static and only minimal."  

In August 1993, a VA psychiatric examination was 
accomplished.  At the time of examination, the veteran stated 
that he had received no psychiatric treatment since his 
admission to the Houston VA Medical Center many years ago.  
Reportedly, were the veteran to start "feeling bad," he would 
stay away from crowds, and remain at home listening to his 
record collection.  

On mental status examination, the veteran's mood was 
generally euthymic, with occasional irritability.  His affect 
was of a normal range, and appropriate to express thought 
content.  At the time of examination, the veteran exhibited 
some underlying anger which he kept in control.  His speech 
was normal in rate and amount, and his content was relevant 
and goal-directed.  There was no evidence of hallucinations 
or delusions, and the veteran was well oriented.  The 
pertinent diagnosis was chronic post-traumatic stress 
disorder.  

In a rating decision of December 1993, the RO granted service 
connection (and a 30 percent evaluation) for post-traumatic 
stress disorder.

In May 1994, the veteran was hospitalized at a VA medical 
facility for complaints of weakness and numbness in his left 
face, arm, and leg.  At the time of admission, the veteran 
gave a history of L4-5 radiculopathy for many years, 
resulting in bilateral weakness of his lower extremities and 
chronic low back pain.  According to the veteran, this was 
"secondary" to a motor vehicle injury sustained during his 
period of military service in 1970.  Additionally noted was 
that, in 1984, the veteran had undergone a surgical fusion in 
the L4-5 region.  

On physical examination, there was an obvious left facial 
droop, and the veteran was unable to move his left upper 
extremity.  The veteran's speech was fluid, though he did 
demonstrate some mild dysarthria.  There was some decrease to 
gross touch and pinprick on the veteran's face on the left 
side in the distribution of V1 through V3.  Additionally 
noted was a left facial palsy which was central in nature, 
with the veteran unable to raise his eyebrows.  Motor 
strength in the right upper extremity was 5/5, and in the 
right lower extremity 4+ to 5-/5.  The veteran's left upper 
extremity was 0/5 at the deltoid, but otherwise 1/5, and the 
left lower extremity was 0/5.

During the course of the veteran's hospitalization, it was 
noted that he had a hemiparetic gait and facial droop, though 
following his transfer to the ward, he regained some of his 
motor function on the left side.  The pertinent diagnoses 
noted at the time of discharge were right subcortical 
cerebrovascular accident, resolved; and chronic low back 
pain.  

Results of VA radiothallium myocardial perfusion imaging 
conducted in July 1995 were suggestive of mild myocardial 
ischemia in the inferoseptal area, and possible ischemia in 
the inferior area "in the LB."

In August 1995, the veteran was hospitalized at a VA medical 
facility with a complaint of weakness on his left side.  At 
the time of admission, the veteran stated that the 
aforementioned "weakness" started on his left face, and 
progressed to his left arm and leg.  The veteran additionally 
stated that, while he had recovered from his previous stroke, 
he had not regained all of his strength on the left side.  
The pertinent diagnoses were status post right 
cerebrovascular accident with left sided weakness; history of 
right cerebrovascular accident in the past; and new onset 
hypertension.  

In August 1996, an additional VA psychiatric examination was 
undertaken.  At the time of examination, it was noted that 
the veteran's claims folder was available.  The veteran 
admitted that he was sometimes short tempered, and "upset" 
when there was "a lot of noise around him."  The veteran was 
troubled by his inability to work, and this reportedly made 
him irritable.  According to the veteran, he experienced 
difficulty falling sleep, and staying asleep.  The veteran 
stated that he spent most of his time at home, and, on those 
occasions when he went out, was "constantly on guard" in the 
expectation that some harm might come to him.  

On mental status examination, the veteran was alert, friendly 
and cooperative.  His mood was euthymic and his affect was of 
a normal range and appropriate to his thought content.  The 
veteran's speech was normal in rate and amount, and its 
content was relevant and goal directed.  There was no 
evidence of either hallucinations or delusions, and the 
veteran was well oriented.  The diagnostic impression was 
chronic post-traumatic stress disorder.  The Global 
Assessment of Functioning score was 65, both currently, and 
for the previous year.

On VA general medical examination, likewise conducted in 
August 1996, the veteran stated that he had a high school 
education, and had worked as an air-conditioning and TV 
repairman for several years.  The veteran additionally stated 
that he had been a truckdriver for 6 years, and had done 
computer analysis for hospitals for a year and a half.  
According to the veteran, he had done electronic work for 5 
1/2 years, and worked for Hughes Tool Company as a machinist 
until 1979, when he stopped working.  

At the time of examination, the veteran reported that he had 
fractured his tailbone in 1967, following which he was 
assigned "light duty."  Additionally noted was an injury to 
the 4th and 5th lumbar vertebrae, following which he 
underwent surgery at a private hospital in October 1984.  

On physical examination, the veteran showed mild exertional 
dyspnea related to obesity.  His blood pressure was 150/80, 
and he was in no distress.  Examination of the veteran's ears 
showed evidence of mild hearing loss.  There was no evidence 
of any carotid bruits, and no jugular venous distention or 
thyromegaly.  The veteran's lungs were clear, without 
wheezes, rhonchi or rales.  The veteran's abdomen was soft 
and benign, though very obese, with stria on the abdominal 
wall.  The veteran showed no peripheral edema, and his 
peripheral pulses were palpable.  The veteran's gate was 
within normal limits, though he walked with a walking cane, 
favoring the left leg.  The veteran's lumbosacral spine was 
without deformity, though the mobility of the lumbosacral 
segment was limited.  Bilateral straight leg raising was to 
30 degrees, with a negative ability to raise his legs even 
with encouragement.  At the time of evaluation, there was 
some slight left arm weakness, and moderate weakness of the 
veteran's left leg.  Radiographic studies of the veteran's 
lumbar spine showed a normal alignment of the vertebral 
bodies, and normal disc spaces, with the exception of minor 
narrowing in the area of the 5th lumbar vertebra and 
1st sacral segment compatible with early degenerative disc 
disease.  Small anterior osteophytes were present, though the 
pedicles were well outlined and normal.  There was minimal 
increased bony density in both the sacroiliac joints 
compatible with sacroiliitis.  The pertinent diagnoses noted 
at the time of examination were cerebrovascular accident, old 
date, with minimal residual; chronic lower back pain, status 
post lumbar laminectomy in 1984; and mild hearing loss.  

In March 1999, a VA orthopedic examination was accomplished.  
At the time of examination, it was noted that the veteran's 
claims folder was available, and had been reviewed. 

According to the veteran, in 1967, while preparing for 
bivouac, he had been "caught" between a 5-ton truck and a 
howitzer.  At the time, the veteran was treated 
conservatively.  According to the veteran, the trailer ball 
struck him in the stomach, and the blade struck him in the 
back.  He subsequently finished his military career, and, on 
discharge, worked as a shipping and receiving clerk, 
truckdriver, computer assemblyman, and, most recently, as a 
machinist with a tool company.  According to the veteran, he 
had been unemployed since 1979 following his being told by 
the VA that "he could no longer work."  When asked during the 
course of the interview whether he had ever suffered any "on-
the-job" injury to his lumbar spine, the veteran denied any 
significant injury.  However, upon review of his claims 
folder, it appeared that he not only had a significant injury 
to his back, but that such injury resulted in surgery.  

The veteran stated that, in 1994, he had undergone abdominal 
surgery, specifically, a hernia repair, necessitated by the 
"inservice" impact of the "ball in the stomach."  However, a 
review of the veteran's claims folder suggested that, at the 
time of the aforementioned incident, he had an "acute 
abdomen" with appendicitis, followed by surgery.

The veteran stated that he had experienced two 
cerebrovascular accidents, one in 1995 and another in 1996, 
both of which left him with right-sided weakness.  Currently, 
the veteran complained of low back pain accompanied by left-
leg weakness, for which he took medication.  

On physical examination, the veteran moved as if his left leg 
were giving out from under him.  The veteran was not using a 
cane or crutch which, in the opinion of the examiner, was 
unusual, given the fact that, were his left leg to be truly 
unstable, he should be more careful in using "gait aids."  
Nevertheless, there was tenderness to palpation only along 
the midline of the lumbosacral junction.  There was no 
tenderness along the coccygeal or sacral region, and 
neurological evaluation was remarkable only for a drop reflex 
on the left knee.  According to the examiner, the "breakaway 
weakness" noted in the dorsiflexors of the veteran's left 
ankle were "invalid."  The veteran manifested 3 out of 5 
Waddell signs, which was significant for symptom 
amplification, and not organic pain behavior.  This included 
low back pain with concerted truncal pelvic rotation, low 
back pain with superficial pressure, and low back pain with 
axial loading of the cervical spine.  Radiographic studies of 
the coccyx revealed no evidence of any obvious fracture, 
though the veteran did have some slight angulation of the 
coccyx at the sacrococcygeal junction, which might be 
physiologic.  The pertinent diagnosis noted at the time of 
examination was status post coccyx fracture, by history, 
asymptomatic.  In the opinion of the examiner, numerous 
inconsistencies during the veteran's evaluation precluded 
accurate assessment of his low back condition.  However, with 
respect to the veteran's coccyx, there was no evidence of 
disability or of prolonged symptomatology.

On VA psychiatric examination, likewise conducted in 
March 1999, the veteran's claims folder was available and 
reviewed.  According to the veteran, his current psychiatric 
status had not changed much.  The veteran indicated that he 
continued to dream about Vietnam, and did not sleep well.  It 
was additionally noted that, following the completion of air 
conditioning and refrigeration school, the veteran began to 
experience problems with his back and legs, with the result 
that he stopped working in 1979 due to his "orthopedic 
problems."  

On symptom review, the veteran stated that he slept 
approximately 2 to 3 hours per night.  He further commented 
that he felt badly about himself, and that his energy level 
and concentration were "somewhat down."  According to the 
veteran he sometimes became "weak and shaky."  No psychomotor 
abnormalities were noted, and the veteran denied any suicidal 
ideation.  On mental status examination, the veteran was 
alert and well oriented.  His fund of information and ability 
to abstract were intact, and he scored 30 out of 30 on a mini 
mental status examination.  The veteran's speech was fluent, 
at a normal rate and rhythm.  His mood was euthymic and his 
affect full and appropriate to his expressed thoughts with no 
lability in evidence.  The veteran's thought processes were 
coherent, though he was preoccupied with his physical 
complaints.  There was no evidence of any psychotic process, 
and the veteran was completely without any specific idea, 
intention or plan of harming himself or others.  The 
pertinent diagnosis was chronic post-traumatic stress 
disorder, with a current Global Assessment of Functioning 
score of 55.

Following examination, the examiner commented that he had 
given the veteran a Global Assessment of Functioning score of 
55 because, in his opinion, the veteran exhibited moderate 
symptomatology.  This included problems sleeping, as well as 
nightmares, in addition to some difficulty in social 
functioning.  In the opinion of the examiner, the veteran 
most closely matched symptomatology consistent with 
occupational and social impairment productive of a reduced 
reliability and productivity due to such symptoms as 
"lacked" affect, circumstantial or circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex plans, impairment of 
short and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in maintaining or establishing effective work and 
social relationships.  It was the examiner's impression that 
the veteran had a disturbance of motivation and mood, as well 
as some difficulty in establishing and maintaining effective 
work and social relationships.  

Private outpatient treatment records covering the period from 
May to July 1999 show treatment during that time for the 
veteran's various back-related complaints.  

Analysis

As concerns the veteran's claims for increased ratings, the 
Board notes that disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth on the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The Board notes that, effective November 7, 1996, the 
schedular criteria for the evaluation of service-connected 
mental disorders underwent complete revision.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for service-connected post-traumatic 
stress disorder be evaluated under the pertinent regulations 
effective both before and after the November 7, 1996 changes 
to the rating schedule.  Barnard v. Brown, 4 Vet. App. 384 
(1995).

In that regard, at the time of a recent VA psychiatric 
examination in August 1996, the veteran complained of 
difficulty sleeping and stated that, on those occasions when 
he would go out, he was "constantly on guard," with the 
expectation that some harm might come to him.  The Global 
Assessment of Functioning score assigned at that time was 65.  

On more recent VA psychiatric examination in March 1999, the 
veteran complained of dreams about Vietnam, and once again 
stated that he did not sleep well.  He additionally noted 
that he "felt badly about himself," and that his energy level 
and concentration were "somewhat down."  Following 
examination, the veteran was assigned a Global Assessment of 
Functioning score of 55, consistent with moderate 
symptomatology.  Specifically, the veteran exhibited problems 
sleeping, as well as nightmares, and difficulties in social 
functioning.  In the opinion of the examiner, the veteran 
suffered from occupational and social impairment productive 
of reduced reliability and productivity.  It was further his 
impression that the veteran exhibited a disturbance of 
motivation and mood, as well as some difficulty in 
establishing and maintaining effective work and social 
relationships.  

The Board observes that, pursuant to those laws and 
regulations in effect prior to November 7, 1996, a 30 percent 
evaluation for service-connected post-traumatic stress 
disorder is warranted where there is definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in such reductions in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation, under those 
same laws and regulations, requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired, and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  38 C.F.R. Part 4, Code 9411 
(effective from February 3, 1988 to November 6, 1996).  

Under the current schedular criteria in effect for the 
evaluation of service-connected psychiatric disorders, a 30 
percent evaluation is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  A 
50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Code 9411 (effective 
November 7, 1996).

Based on the aforementioned, it is clear that the veteran 
experiences considerable social and occupational (industrial) 
impairment as a result of his service-connected post-
traumatic stress disorder.  In that regard, as of the time of 
the aforementioned VA psychiatric examination in March 1999, 
the veteran was described as exhibiting "moderate" 
symptomatology, characterized by problems sleeping, 
nightmares, and difficulty in social functioning.  It was the 
opinion of the examiner that the veteran suffered from a 
disturbance of motivation and mood, as well as some 
difficulty in establishing and maintaining effective work and 
social relationships.  Further noted was that the veteran's 
occupational and social impairment was productive of reduced 
reliability and productivity, due to such symptoms as a 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, etc.  

Based on the aforementioned, the Board is of the opinion that 
under both the "old" and "new" criteria for the evaluation of 
mental disability, the veteran's post-traumatic stress 
disorder is productive of symptomatology consistent with a 
50 percent evaluation.  This is particularly the case given 
the most recent clinical findings, and a current Global 
Assessment of Functioning Score of 55.  Accordingly, an 
increased (50%) evaluation is warranted.  

Turning to the issue of a compensable evaluation for the 
veteran's service-connected residuals of fracture of the 
coccyx, the Board notes that, on VA orthopedic examination in 
August 1993, there was present only a minimal tenderness to 
palpation of the veteran's coccyx.  In the opinion of the 
examiner, the veteran's low back condition was "quite static 
and only minimal."  While on more recent VA orthopedic 
examination in March 1999, there was some slight angulation 
of the coccyx at the sacrococcygeal junction, there was no 
tenderness along the coccygeal or sacral region, and no 
radiographic evidence of obvious fracture.  In the opinion of 
the examiner, the veteran's service-connected coccygeal 
fracture was "asymptomatic," with no evidence of disability 
or prolonged symptomatology.  

The Board observes that, in order to warrant an increased 
evaluation for the veteran's service-connected residuals of 
coccygeal fracture, there would, of necessity, need to be 
demonstrated some limitation of motion of the lumbar segment 
of the spine, muscle spasm, or demonstrable deformity of a 
vertebral body.  See 38 C.F.R. Part 4, Codes 5285, 5292, 5295 
(1998).  Absent such findings, the noncompensable evaluation 
currently in effect is appropriate, and an increased rating 
is not warranted.

In addition to the above, the veteran in this case seeks 
entitlement to a total disability rating based upon 
individual unemployability.  In essence, it is argued that 
the veteran's various service-connected disabilities, when 
taken in conjunction with his education and occupational 
experience, are sufficient to preclude his participation in 
all forms of substantially gainful employment.  In that 
regard, total disability ratings for compensation may be 
assigned where the schedular rating is less than total, when 
it is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(1998).  

In the present case, during the course of a VA Application 
for Increased Compensation Based on Unemployability, the 
veteran indicated that he had completed four years of 
college.  Reportedly, the veteran had occupational experience 
as an air conditioning and TV repairman, a truckdriver, a 
computer analyst, and a machinist, and last worked in 1979.  
The veteran's current service-connected disabilities consist 
of post-traumatic stress disorder, assigned a 50 percent 
evaluation; and the residuals of fracture of the coccyx, 
tinnitus, and bilateral defective hearing, each assigned a 
noncompensable evaluation.  The combined disability 
evaluation for the veteran's various service-connected 
disabilities is 50 percent.  

In the present case, a review of the record discloses that 
the veteran suffers from significant, and rather numerous, 
nonservice-connected disabilities.  Indeed, at the time of a 
recent VA psychiatric examination in March 1999, the veteran 
conceded that he had stopped working in 1979 due to 
"orthopedic problems," specifically, problems with his back 
and legs.  As noted above, the veteran has on two separate 
occasions been denied service connection for degenerative 
disc disease of the 5th lumbar vertebra and 1st sacral 
segment.  Moreover, pertinent evidence is to the effect that, 
on two occasions, the veteran suffered a cerebrovascular 
accident resulting in rather considerable disability.

The Board concedes that, based primarily on the veteran's 
service-connected post-traumatic stress disorder, he 
experiences considerable occupational (that is, industrial) 
and social impairment, resulting in reduced reliability and 
productivity.  However, the remainder of the veteran's 
service-connected disabilities are noncompensably disabling.  
Based upon a review of the entire evidence of record, the 
Board is compelled to conclude that the veteran's combined 
service-connected disabilities, when taken in conjunction 
with his education and occupational experience, are 
insufficient to preclude his participation in all forms of 
substantially gainful employment.  The veteran's service-
connected disabilities do not meet the criteria for a total 
rating under 38 C.F.R. § 4.16 (a), and referral to the 
Director, Compensation and Pension Service, for extra-
schedular consideration under 38 C.F.R. § 4.16 (b) is not in 
order because unemployability is not due to service-connected 
disability. 
 
The veteran has requested an additional VA examination prior 
to a final determination on the issue of an increased rating 
for the residuals of fracture of the coccyx.  However, such 
an examination would serve no useful purpose.  In point of 
fact, recent (1993 and 1999) VA examinations have shown only 
minimal, if any, symptomatology attributable to the veteran's 
coccyx.  Under such circumstances, further examination is not 
warranted.


ORDER

An increased (50%) evaluation for service-connected post-
traumatic stress disorder is granted, subject to those 
regulations governing the award of monetary benefits.  

A compensable evaluation for the service-connected residuals 
of fracture of the coccyx is denied.  

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

